Citation Nr: 9926387	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-02 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for memory loss, a 
respiratory condition, a sinus condition, a weight loss, a 
disability manifested by depression and a short temper, and a 
disability manifested by headaches, dizziness, shakiness, 
numbness of the extremities and face, blurred vision, and 
speech and swallowing difficulty, including as due to 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
November 1991.  He served in Southwest Asia during the 
Persian Gulf War from January 3 to May 21, 1991.  This is an 
appeal from a June 1997 rating action by the Department of 
Veterans Affairs (VA) Regional Office, Louisville, Kentucky, 
which denied entitlement to service connection for the 
claimed disabilities as due to undiagnosed illness.  In 
November 1998 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case is now before the Board for 
appellate consideration.  


REMAND

The veteran's service medical records include an undated 
report from Ft. Sill (apparently before he served in 
Southwest Asia) which shows that he was seen for symptoms 
including coughing and vomiting.  Examination of the lungs 
showed rhonchi.  There was mild generalized abdominal 
tenderness.  An assessment was made of bronchitis with 
possible early pneumonia.  The veteran was also seen in 
October 1990 with a complaint of blurry vision with brief 
periods of loss of vision for two months.  He also complained 
of brief episodes of right facial numbness for a two year 
period and concurrent bitemporal headaches.  On examination 
his visual acuity in the right eye was 20/20 and in the left 
20/20-1.  The cranial nerves were grossly intact.  An 
assessment was made of subjective visual blurring.  In 
November 1991 the veteran declined to have a medical 
examination in connection with his discharge from active 
service.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1994.  He was afforded a VA general 
medical examination in September 1994 which showed him to be 
generally healthy.  

The veteran was also afforded a VA neurological examination 
in October 1994.  He complained of chronic headaches, a 
memory problem and episodes of right-sided numbness involving 
his face and right arm with loss of vision in the right eye.  
It was indicated that he was alert and oriented and could 
remember his address and telephone number easily.  Other 
memory testing was satisfactory.  The neurological 
examination did not reflect any abnormality.  Impressions 
were made of atypical headache, complaints of memory 
impairment and episodes of right-sided numbness.  He was 
referred for neuropsychological and MMPI testing.  However, 
he did not report for the testing.  

Statements were received in 1996 from the veteran's parents 
and brother indicating that when he entered the Army he was 
very healthy and happy and after he arrived home from the war 
he was very nervous and shaking and did not recognize members 
of his family and close friends.  He was very depressed and 
had headaches and numbness on his right side.  He also had 
trouble with his speech.  

The veteran was hospitalized at St. Luke Hospital in 
October 1996 with complaints of loss of vision and numbness 
of the left side of his face, lips and left arm and hand.  It 
was noted that he had a history of migraine headaches.  On 
physical examination his visual fields appeared to be intact.  
His reflexes were normal and cranial nerves II through XII 
were grossly intact bilaterally.  A CT scan of the head was 
negative.  The possibility of multiple sclerosis was 
considered.  The final diagnosis was chronic headaches with 
exacerbation.  He was referred for follow-up treatment with 
the VA.  

The veteran was hospitalized at a VA medical center later in 
October 1996.  He complained of right upper extremity and 
facial numbness for about five years that came on an 
intermittent basis.  He also complained of left upper 
extremity and facial numbness that was similar to that on the 
right side and blurred vision for about five years.  He 
complained of frequent headaches and dizziness.  Various 
findings were recorded on physical examination.  An MRI head 
scan showed two small lesions in the corpus callosum that 
were basically unchanged from findings on a prior MRI.  An 
ophthalmologic consultation was obtained for the loss of 
visual field.  According to the ophthalmologic test, the 
veteran demonstrated a type of deficit that was considered 
most likely secondary to migraine.  An electroencephalogram 
showed a normal pattern without a local deficit.  Other 
studies during the hospitalization did not confirm the 
earlier diagnosis of multiple sclerosis.  The final diagnosis 
was sporadic body numbness with blurring vision.  No cause 
was given.  

In the June 1997 rating action, it was indicated that the 
veteran could reopen some of his claims by submitting a 
statement indicating his willingness to report for the 
previously scheduled recommended testing. 

At the hearing conducted in November 1998 the veteran 
complained that he had memory loss, a numbness involving his 
face and right arm, blurred vision, difficulty breathing, 
slurred speech with a speech impediment, chronic headaches, a 
sharp temper, a swallowing problem and shakiness.  He 
indicated that he had been a tank driver during the Persian 
Gulf War and had not been issued proper protection for his 
ears.  The veteran's representative requested that the case 
be remanded for additional examinations of the veteran, 
including neurological and psychiatric examinations, if an 
allowance was not possible on the current record. 

Some of the veteran's current complaints and symptoms pre-
date his service in Southwest Asia; however, a medical cause 
for the veteran's complaints has not been determined, nor 
have they been attributed to an undiagnosed illness.  The 
Board is of the opinion that further efforts to obtain 
additional information previously sought, and further medical 
clarification, if possible, would be desirable.  Therefore, 
the case is REMANDED for the following action:  

1.  The veteran should be afforded 
special neurological, psychiatric, visual 
and respiratory examinations in order to 
determine the current nature and extent 
of any disability manifested by memory 
loss, a respiratory impairment, sinus 
condition, weight loss, psychiatric 
symptoms, headaches, dizziness, 
shakiness, numbness of the extremities 
and face, blurred vision and speech and 
swallowing difficulty that may now be 
present.  To the extent possible, the 
examiners should indicate which of the 
veteran's claimed signs or symptoms are 
chronic disabilities which are capable of 
verification but cannot be attributed to 
any clinical diagnosis.  The examiners 
should also, to the extent possible, 
determine which, if any, of his 
complaints can be attributed to a 
diagnosed disability.  All indicated 
special studies should be conducted.  The 
claims file is to be made available to 
the examiners for review prior to 
conducting the examinations.  

2.  The veteran's claims should then be 
reviewed by the regional office, giving 
specific consideration to whether service 
connection is in order for any disability 
as an established condition, unrelated to 
an undiagnosed illness.  If the 
determination regarding any of the issues 
on appeal remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to obtain clarifying information.  The Board intimates no 
opinion as to the disposition warranted in this case pending 
completion of the requested action.  

		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

